               Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 1 of 8



Stephen Z. Starr    (DC Bar #44312)
STARR & STARR, PLLC
260 Madison Ave., 17th Floor
New York, New York 10016
tel. (212) 867-8165
fax. (212) 867-8139

Attorneys for Petitioner, OGI Group Corporation

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
---------------------------------------------------------------x
OGI GROUP CORPORATION,                                         :   Case No.:   19-2619
                                                               :
                                    Petitioner,                :
                                                               :   PETITION TO CONFIRM
                                                               :   ARBITRATION AWARD
                  - against -                                  :
                                                               :
OIL PROJECTS COMPANY OF THE MINISTRY :
OF OIL, BAGHDAD, IRAQ (SCOP),                                  :
                                                               :
                                    Respondent.                :
                                                               :
---------------------------------------------------------------x

        Petitioner OGI Group Corporation, by its attorneys, Starr & Starr, PLLC, as and for its

Petition to Confirm Arbitral Award, states as follows:


                                   NATURE OF THE PROCEEDING

        1.       This is a proceeding pursuant to the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards, 21 U.S.T. 2517, 330 U.N.T.S. 38 (the “Convention”),

implemented at 9 U.S.C. §§ 201 et seq. Petitioner applies pursuant to 9 U.S.C. § 207, for an

order confirming the Final Award, dated April 16, 2018, rendered in an arbitration under the

auspices of the International Court of Arbitration (“ICC”) in the matter of an arbitration between

OGI Group Corporation (Claimant) vs. Oil Projects Company of The Ministry of Oil, Baghdad,

Iraq (SCOP) (Respondent), Case No. 20994/ZF/AYZ (the “Arbitration”).
              Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 2 of 8



                                            THE PARTIES

        2.       Petitioner OGI Group Corporation (“Petitioner”) is a professional engineering

firm registered and licensed under the laws of Canada. It has its principal office and place of

business at 1000, 888 - Third Street SW, Calgary, Alberta, T2P-5C5, Canada.

        3.       Respondent, Oil Projects Company of The Ministry of Oil, Baghdad, Iraq

(SCOP)(“Respondent”), is an Iraqi public company formed under the State Companies Law No.

22 of 1997 of the Republic of Iraq and wholly owned by the Ministry of Oil of the Republic of

Iraq. It has its registered domicile at Port Saaed Street, Zayuona Post Office, P.O. Box 19344,

Baghdad, Iraq.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over the subject matter of this proceeding pursuant to

9 U.S.C. § 203 (“An action or proceeding falling under the Convention shall be deemed to arise

under the laws and treaties of the United States. The district courts of the United States . . .shall

have original jurisdiction over such an action or proceeding, regardless of the amount in

controversy”) and 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all

civil actions arising under . . . treaties of the United States”).

        5.       Respondent is an “instrumentality” within the meaning of section 1603(b)(2) of

The Foreign Sovereign Immunities Act of 1976 (“FSIA”)(codified at 28 U.S.C. §§ 1330,

1391(f), 1441(d), and 1602-11), because a majority of its shares or other ownership interest is

owned by the Republic of Iraq.

        6.       This Court has personal jurisdiction over Respondent pursuant to the provisions

of FSIA section 1330(b) which provides that “[p]ersonal jurisdiction over a foreign state shall



                                                   -2-
               Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 3 of 8



exist as to every claim for relief over which the district courts have jurisdiction under subsection

(a) where service has been made under section 1608.” Respondent is a “foreign state” within the

meaning of FSIA section 1330(b) because the definition of “foreign state” in the FSIA includes

“a political subdivision of a foreign state or an agency or instrumentality of a foreign state as

defined in [§ 1603](b)”. 28 U.S.C. § 1603(a).

       7.       The district court in this case has personal jurisdiction under subsection (a) as

quoted in the prior paragraph [FSIA section 1330(a)] because OPC is not entitled to immunity

either under FSIA sections 1605 - 1607 or under any applicable international agreement and

Petitioner will effect service of process under FSIA section 1608.

       8.       This petition is subject to the arbitration exception contained in FSIA section

1605(a)(6) in that it is brought pursuant to the Convention which is a multilateral treaty ratified

by the United States which provides for the recognition and enforcement of foreign arbitral

awards.

          9.    Venue is proper pursuant to 9 U.S.C. § 204 and 28 U.S.C. § 1391(f)(4).


                                      ALLEGATIONS OF FACT

A.   Background

       10.      In October 2003, Respondent issued a tender for the supply of design,

engineering, procurement and materials for the development of the Hamrin Oil Field in Iraq (the

“Project”).

       11.      Petitioner won the tender and on March 24, 2005 entered into a contract (the

“Contract”). A true and correct certified copy of the Contract is attached as Exhibit A to the

Declaration of Steven Jones (the “Jones Decl.”) filed concurrently herewith. Under the terms of



                                                 -3-
              Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 4 of 8



the Contract, Petitioner was required to provide design, engineering, procurement and other

services to enable Respondent, as part of the Project, to construct and commission degassing

stations and a central treatment plant (the “Plant”), as well as lay flow lines, gas injection lines

and interconnection lines.

       12.      The lump-sum Contract Price that Respondent agreed to pay Petitioner amounted

to US $174,686,500.

       13.      Pursuant to Respondent’s request dated June 21, 3006, on November 30, 2006 a

Project Change Notice in the amount of US $1,965,327 was approved, increasing the overall

Contract Price to US $176,650,827.

       14.      The original arbitration agreement agreed between Petitioner and Respondent was

initially set forth under Clause 21 of the “General Conditions of Contract for Supply Contracts”

and Clause 21 of the “Conditions of Particular Application” (collectively, the “Contract

Conditions”).

       15.      The original arbitration agreement contained in the Contract Conditions was

subsequently deleted and replaced in its entirety by the Parties by the “Amendment to the

General Conditions for Supply Contracts as amended by the Conditions of Particular

Application” (the “Amendment Agreement”), signed by Petitioner on December 16, 2014 and

Respondent on February 22, 2015.

       16.      The resulting arbitration agreement in force between the Parties, pursuant to

which the Arbitration was held is set out in the Amendment Agreement, as follows:

                   (1) All disputes arising out of or in connection with the Contract for the
                   Development of the Hamrin Oilfield, Iraq, including the General
                   Conditions for Supply Contracts as amended by the Conditions of
                   Particular Application (“the Conditions”), entered into by the Parties on
                   March 24, 2005 (collectively, “the Contract”), shall be finally settled by

                                                 -4-
              Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 5 of 8



                   arbitration under the Rules of Arbitration of the International Chamber of
                   Commerce by three arbitrators appointed in accordance with the said
                   Rules. The third arbitrator, who will act as president of the arbitral
                   tribunal, shall be agreed by the two party-appointed arbitrators in
                   consultation with the respective Parties.
                   (2) The seat of arbitration shall be Geneva, Switzerland.
                   (3) The language of the arbitral proceedings shall be English.
                   (4) The governing law of the Contract shall be substantive law of Iraq.
                   (5) This agreement replaces and supplants in full all prior dispute
                   resolution agreement between the Parties in relation to the Hamrin
                   Oilfield Development Project, including but not limited to Clause 21
                   (“Settlement of Disputes - Arbitration”) of the Conditions.

       17.     Between 2007 and 2013 there were various disagreements between the parties

with they attempted to resolve consensually. However, despite a number of meetings and efforts

at resolution, the parties were unable to resolve their disputes.

B.    The Arbitration Proceedings & Award for Petitioner

       18.     On April 4, 2015, Petitioner filed its Request for Arbitration with the ICC.

       19.     A true and correct, certified copy of the Terms of Reference applicable to the

Arbitration is annexed as Exhibit B to the Jones Decl.

       20.     A three-person tribunal (the “Tribunal”) comprised of Antonio Crivellaro,

President, Mark Palmatier, Co-Arbitrator, and David Brynmor Thomas, Co-Arbitrator was

constituted to conduct the Arbitration.

       21.     Although the legal seat of the Arbitration remained Geneva, Switzerland as

agreed in the Amendment Agreement, the Parties agreed and the Tribunal accepted that the

hearing in the Arbitration would be conducted in Paris, France.




                                                 -5-
                Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 6 of 8



       22.       Between October 9 - 13, 2017, an arbitration hearing (the “Hearing”) was held in

the Arbitration before the Tribunal in Paris, France, in which both Petitioner and Respondent

participated.

       23.       A number of witnesses testified for each side at the Hearing. Each side also had

an expert witness who testified at the Hearing. Each side also submitted numerous exhibits and

documentary evidence in the Arbitration.

       24.       The Arbitration was conducted fairly and impartially and in accordance with the

ICC Rules of Arbitration in effect as of 2012.

       25.       On April 16, 2018, the Tribunal issued its Final Award (the “Award”), a certified

copy of which is annexed as Exhibit C to the Jones Decl.

       26.       The Tribunal determined that Petitioner is entitled to receive payment of US

$9,638,836.52 from Respondent. See, Award, ¶ 380(a) (Exhibit C to the Jones Decl.).

       27.       As part of the Award the Tribunal awarded Petitioner costs in the amount of US

$1,285,463.84. See, Award, ¶ 380(c) (Exhibit C to the Jones Decl.).

       28.       As part of the Award the Tribunal awarded Petitioner simple interest at the rate of

three percent (3%) on the $9,638,836.52 amount awarded starting from January 1, 2010 (See,

Award, ¶ 380(d)(i) (Exhibit C to the Jones Decl.), and on the costs awarded in the amount of

$1,285,463.84 from the date of the Award to time of payment. See, Award, ¶ 380(d)(ii) (Exhibit

C to the Jones Decl.).

C.    Proceedings After Award for Petitioner

       29.       On May 16, 2018, subsequent to the Tribunal’s issuance of the Award,

Respondent filed an Application for Correction of Award.




                                                 -6-
               Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 7 of 8



       30.      On May 22, 2018, Respondent also filed an appeal pursuant to Swiss law in the

Federal Supreme Court of Switzerland seeking to vacate the Award.

       31.      On June 26, 2018, the Tribunal issued a draft decision rejecting Respondent’s

Application to for Correction.

       32.      On July 21, 2018, the ICC approved the Tribunal’s draft decision and denied

Respondent’s Application for Correction. A true and correct copy of the Decision is attached as Exhibit

D to Jones Decl.

         33.    On November 23, 2018, the Federal Supreme Court of Switzerland rejected and

dismissed Respondent’s appeal. A true and correct copy English language translation of the

decision of the Federal Supreme Court of Switzerland is attached as Exhibit E to the Jones Decl.

       34.      On December 7, 2018, Petitioner’s counsel issued a letter to Respondent’s

counsel requesting compliance with the Award.



                                       CLAIM FOR RELIEF

       38.      The Convention applies to the recognition and enforcement of the Award.

       39.      Respondent cannot prove any grounds for refusal of recognition or enforcement

of the Award pursuant to Art. V of the Convention.

       40.      Accordingly, the Court shall therefore confirm the Award, recognize it as binding

and issue judgment thereon.


                                    DEMAND FOR RELIEF

       WHEREFORE, Petitioner respectfully requests, pursuant to 9 U.S.C. § 207, that the

Court enter an order (a) confirming, recognizing and enforcing the Award; (b) directing entry of


                                               -7-
             Case 1:19-cv-02619 Document 1 Filed 08/29/19 Page 8 of 8



judgment in accordance therewith, including interest and costs as directed in the Award; and (c)

awarding Petitioner such other and further relief as the Court deems just and proper.


Dated: New York, New York
       August 29, 2019                                      STARR & STARR, PLLC


                                                            By: /s/ Stephen Z. Starr
                                                                Stephen Z. Starr
                                                            D.C. Bar No. 443312
                                                            260 Madison Avenue, 17th Fl.
                                                            New York, New York 10016
                                                            tel.: (212) 867-8165
                                                            fax.: (212) 867-8139
                                                            email starr@starrandstarr.com

                                                            Attorneys for Petitioner,
                                                            OGI Group Corporation




                                               -8-
